Citation Nr: 1725936	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-44 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE


1. Entitlement to a non-initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine prior to October 24, 2016.

2. Entitlement to a non-initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine, as of October 24, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1984 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO continued a 10 percent rating for residuals, compression deformity of L4 lumbar spine with x-ray evidence of degenerative joint and disc disease.  The Veteran disagreed with the continued 10 percent rating, and perfected this appeal.

The RO issued a rating decision in November 2014 to update the Veteran's diagnosis of residuals, compressional deformity of L4 lumbar spine with x-ray evidence of degenerative joint and disc disease, to lumbosacral degenerative joint disease, degenerative disc disease, and intervertebral disc syndrome.  An October 2016 VA examination altered the Veteran's diagnosis to degenerative arthritis of the spine.  The updated diagnosis is reflected in the issue portion of this decision. 

In October 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This case was previously before the Board and remanded in March 2016 for a new VA examination as the Veteran contended that his lower back symptomology had worsened since a previous October 2014 VA examination.

During the pendency of the appeal, a November 2016 rating decision increased the Veteran's lower back disability rating from 10 percent to 20 percent, effective October 24, 2016.  Nonetheless, the claim is still considered to be in appellate status because the Veteran has not expressed satisfaction with the November 2016 rating decision.

As a final preliminary matter, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.


FINDINGS OF FACT

1. Prior to October 24, 2016, the Veteran's service-connected lumbar spine disability manifested with forward flexion greater than 60 degrees, with no muscle spasm, guarding, abnormal gait, or vertebral body fractures with loss of 50 percent or more of the height.

2. Since October 24, 2016, the Veteran's lumbar spine disability has not been manifested by forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

1. Prior to October 24, 2016, the criteria for an evaluation in excess of 10 percent degenerative arthritis of the thoracolumbar spine have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  

2. Since October 24, 2016, the criteria for an evaluation in excess of 20 percent for degenerative arthritis of the thoracolumbar spine have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor her representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40. 

The Veteran's lumbar spine disability has been rated as both10 percent disabling prior to and 20 percent disabling post October 24, 2016, and is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. In pertinent part, the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

Given that service connection has been established radiculopathy of both lower extremities, and given that those disabilities have been evaluated separately, the evaluation of the Veteran's lumbar spine disability is limited to orthopedic manifestations.

Facts and Analysis

The Veteran contends that his lower back pain has worsened over the years and that he is in immense pain. 

A review of the Veteran's claims file shows that for the period prior to October 24, 2016, the Veteran did not meet the rating schedule criteria for an evaluation in excess of 10 percent.

The Veteran underwent VA examinations in April 2009 and November 2010.  The exam reports show that the Veteran's lumbar spine forward flexion was 95 degrees and 70 degrees, respectively; thus not meeting the rating criteria for an evaluation of 20 percent, which limits forward flexion to 60 degrees.

The Veteran avers that without monthly trips to the chiropractor, daily stretching, strength exercises and pain medication, his flexion would be much worse. See February 2010 notice of disagreement. 

Despite the foregoing, evaluations are assigned based on the actual range of motion from objective testing and there is no provision in the rating schedule for estimating range of motion if the Veteran did not do the things listed above.

Also of record are private medical records.  Medical records received in April 2009 from a chiropractor show a patient overview indicating objective findings of muscle spasm/splinting throughout the lumbar spine bilaterally, but do not address forward flexion or range of motion findings.

The Veteran's outpatient treatment records from the Cheyenne VA Medical Center show that the Veteran was seen on April 22, 2014 for recurrent back pain.  The report indicates that the Veteran has mild levoscoliosis of the lumbar spine with multilevel spondylosis at L5-Sl, resulting in sever right and moderately severe left foraminal stenosis.  However, he treatment record also noted forward flexion of the spine to 70 degrees and extension to 10 degrees with pain. 

A VA examination report dated October 15, 2014, indicates that the Veteran had a diagnosis of lumbosacral spine degenerative joint disease, degenerative disc disease, and intervertebral disc syndrome.  A physical evaluation found that the Veteran had the following range of motion: forward flexion 0-75 degrees with pain, extension 0-25 degrees with pain, right lateral flexion 0- 30 degrees with pain, left lateral flexion 0 -25 degrees with pain, right lateral rotation 0-30 degrees with pain, left lateral rotation 0-30 degrees with pain, with a combined total range of motion of 215 degrees.  The examiner noted that during flare-ups the Veteran lost an additional 5 degrees of motion.  Therefore, range of motion is adjusted to forward flexion 0- 70 degrees with pain, extension 0-20 degrees with pain, right lateral flexion 0- 25 degrees with pain, left lateral flexion 0 -20 degrees with pain, right lateral rotation 0-25 degrees with pain, left lateral rotation 0-25 degrees with pain, with a combined total range of motion of 185 degrees.

The VA examination findings of forward flexion limited to 70 degrees with a combined range of motion of 185 degrees are consistent with a 10 percent evaluation.  A higher rating of 20 percent was not warranted at the time because the evidence of record failed to show that the Veteran's thoracolumbar spine forward flexion was limited to 60 degrees and his combined range of motion was limited to 120 degrees.

The Veteran underwent another VA examination in October 2016.  The Veteran was diagnosed with degenerative arthritis of the spine and physical examination revealed a combined range of motion of the thoracolumbar spine of 90 degrees and forward flexion of 35 degrees. See October 2016 VAX at p. 1; 3.  Thus at such time an increased evaluation for degenerative arthritis of the spine was established, and the Veteran's disability rating was increased to 20 percent. 

For the period since October 24, 2016, a disability rating in excess of 20 percent is not warranted.  There is no objective evidence that shows forward thoracolumbar flexion limited to 30 degrees or less, evidence of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period. 

Notwithstanding, the Board must determine whether a higher rating is warranted based on functional impairment due to pain on motion or other factors. See DeLuca. 
Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell at 37-38; see 38 C.F.R. §§ 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell at 32.

As set forth, the October 2014 VA examiner noted flexion to 75 degrees with thoracolumbar function additionally limited by pain, weakness, fatigue and a lack of endurance and that these factors caused an additional 5 degree loss of motion, which would arguably limit flexion to 70 degrees.  The October 2016 examination reports that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  However, the examiner further noted that range of motion was not altered by pain, but pain only made moving within the range more difficult.  See October 2016 VAX at 4. 
The Veteran's reports of pain are contemplated in the ratings currently assigned, 38 C.F.R. § 4.71a, and the Board does not find adequate pathology to support a rating greater than 10 percent prior to October 24, 2016 or greater than 20 percent post October 24, 2016 based on functional impairment due to pain on motion or other factors. 

Extraschedular 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted.

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  In this case, no unusual or exceptional disability pattern has been demonstrated, and none has been claimed, that would render application of the regular rating criteria impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected degenerative arthritis of the thoracolumbar spine is not wholly contemplated by the criteria utilized to assign the 10 and 20 percent evaluations. Higher evaluations are available, however, as noted above, the criteria is not met in this case.  Therefore, entitlement to an increased evaluation on an extra-schedular basis for his service connected degenerative arthritis of the thoracolumbar spine for any time period is not established. 

In summary, the Board finds that the case does not present such an exceptional or unusual disability picture as to render impractical the application of the schedular standards.  The assignment of an extraschedular rating for degenerative arthritis of the thoracolumbar spine pursuant to 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a non-initial rating in excess of 10 percent prior to October 24, 2016, for degenerative arthritis of the thoracolumbar spine is denied.

Entitlement to a non-initial rating in excess of 20 percent, since October 24, 2016, for degenerative arthritis of the thoracolumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


